office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 srsinno gl-104710-17 uilc date date to kimberly a daigle senior attorney office_of_chief_counsel small_business self-employed from michael j montemurro branch chief office of associate chief_counsel income_tax and accounting subject gaming revenues to minors this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend tribe ------------------------------------------------ x ---------- issue are tribal gaming revenues that tribe distributes as per capita payment pursuant to its revenue allocation plan to or on behalf of a child as defined in sec_1 of the internal_revenue_code who is a member of tribe unearned_income under sec_1 conclusion tribal gaming revenues that tribe distributes as per capita payment pursuant to its revenue allocation plan to or on behalf of a child as defined in sec_1 who is a member of tribe are unearned_income under sec_1 gl-104710-17 facts tribe distributes gaming revenues to its members pursuant to its revenue allocation plan which under the indian gaming regulatory act1 are per capita payments and subject_to federal_income_tax see u s c b which provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the indian_tribe only if among other requirements the indian_tribe has prepared a plan to allocate revenues to certain uses and the per capita payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made tribe regularly makes per capita payments of gaming revenue to members of tribe who are minors of dollar_figurex a year a tax preparer who has prepared tribe members’ federal_income_tax returns asserts that these per capita payments of gaming revenues paid to or on behalf of a member of tribe who is a child are earned_income for purposes of sec_1 law and analysis sec_1 provides that in the case of a child to whom sec_1 applies the tax imposed by sec_1 is equal to the greater of the a the tax imposed by sec_1 without regard to sec_1 or b the sum of i the tax that would be imposed by sec_1 if the taxable_income of the child for the taxable_year were reduced by the child’s net_unearned_income plus ii the child’s share of the allocable_parental_tax sec_1 defines the term allocable_parental_tax to mean the excess of i the tax that would be imposed by sec_1 on the parent’s taxable_income if that income included the net_unearned_income of all children of the parent to whom sec_1 applies over ii the tax imposed by sec_1 on the parent without regard to sec_1 sec_1 provides that a child’s share of any allocable_parental_tax of a parent equals an amount that bears the same ratio to the total allocable_parental_tax as the child’s net_unearned_income bears to the aggregate net_unearned_income of all children the parent to whom sec_1 applies sec_1 defines net_unearned_income as the excess of the portion of the adjusted_gross_income for the taxable_year that is not attributable to earned_income as defined in sec_911 over the sum of the amounts described in sec_1 and ii sec_911 states that the term earned_income means wages salaries or professional fees and other_amounts received as compensation_for_personal_services actually rendered but does not include that part of the compensation derived by the taxpayer for personal services rendered by him to a corporation which represents a pub_l_no 102_stat_2467 igra gl-104710-17 distribution of earnings or profits rather than a reasonable allowance as compensation_for_personal_services actually rendered sec_911 states that in the case of a taxpayer actually engaged in a trade_or_business in which both personal services and capital are material income-producing factors under regulations prescribed by the secretary a reasonable allowance as compensation_for_personal_services actually rendered by the taxpayer not in excess of percent of his share of the net profits of such trade_or_business shall be considered as earned_income sec_1_1_i_-1t q a of the temporary income_tax regulations provides that net_unearned_income is the excess of the portion of the gross_income for the taxable_year that is not earned_income as defined in sec_911 income that is not attributable to wages salaries or other_amounts received as compensation_for_personal_services over the sum of the standard_deduction provided for under sec_63 plus the greater of a dollar_figure adjusted for inflation after or b the amount of allowable itemized_deductions that are directly connected with the production of unearned_income under c f_r the term per capita payment means the distribution of money or other thing of value to all members of the tribe or to identified groups of members which is paid directly from the net_revenues of any tribal gaming activity a member of tribe who is a child as defined is sec_1 does not receive the per capita payments of gaming revenues of dollar_figurex per year under tribe’s revenue allocation plan as compensation_for_personal_services rendered or actually rendered under sec_911 or b rather a member of tribe who is a child receives the per capita payment of dollar_figurex per year due to his or her status as a member of tribe without regard to whether he or she renders personal services see c f_r above defining the term per capita payments therefore tribe’s per capita payments of tribe’s gaming revenues made pursuant to its revenue allocation plan paid to or on behalf of a child as defined in sec_1 who is a member of tribe are not earned_income of that child under sec_911 or b consequently these per capita payments are income that is not attributable to earned_income under sec_1 sec_1 sec_911 and the temporary and final regulations under those sections do not provide any support for the position that these per capita payments to a member of tribe who is a child are earned_income for purposes of sec_1 please call suzanne r sinno or me at if you have any further questions these temporary regulations were issued prior to the time that sec_1 was redesignated as current sec_1 by d of the omnibus budget reconciliation act of pub_l_no 104_stat_1388
